 1    Lisa Barnett Sween (State Bar No. 191155)
      Spencer J. Davidson (State Bar No. 281169)
 2    JACKSON LEWIS P.C.
      50 California, 9th Floor
 3    San Francisco, California 94111
      Telephone:     (415) 394-9400
 4    Facsimile:     (415) 394-9401
      Email: lisa.sween@jacksonlewis.com
 5    Email: spencer.davidson@jacksonlewis.com
 6    Attorneys for Defendant
      FRESENIUS MANAGEMENT SERVICES,
 7    INC. d/b/a FRESENIUS MEDICAL CARE
      NORTH AMERICA
 8
      John F. Martin (State Bar No. 52618)
 9    Marta R. Vanegas (State Bar No. 278328)
      Brittany C. Jones (State Bar No.324593)
10    MARTIN & VANEGAS, APC
      3100 Oak Road, Suite 230
11    Walnut Creek, CA 94597
      Telephone:     (925) 937 5433
12    Facsimile:     (925) 938 5567
      E-mail: brittany@martinvanegaslaw.com
13    E-mail: john@johnfmai1inlaw.com
      E-mail: marta@martinvanegaslaw.com
14
      Attorneys for Plaintiff
15    GWENDOLYN R. SAMPSON-BROWN
16
17                              UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA

19
20
     GWENDOLYN R. SAMPSON-BROWN,                   Case No. 4:20-cv-01331-HSG
21
                                                   STIPULATION AND ORDER RE:
22                Plaintiff,                       FEDERAL RULE OF EVIDENCE
                                                   502(D)
23         V.

24   FRESENIUS MANAGEMENT SERVICES,                State Complaint Filed: 10/11/19
     INC. and DOES 1 through 20, inclusive.        Trial Date:            Not Set
25
26
            Defendants.
27 lf-----------------
28


      STIPULATED PROTECTIVE ORDER                                 Case No. 4:20-cv-01331-HSG
24
 1

 2   DATED: 3/25/2020
                                    Honorable Haywood S. Gilliam, Jr.
 3                                  United States District Court Judge
 4
 5
 6
 7

 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STJPULA TED PROTECTIVE ORDER                       Case No. 4:20-cv-01331-HSG
